IN THE SUPREME COURT OF THE STATE OF NEVADA


                   TIMOTHY HOWARD JOHNSON,                            No. 84669
                 - Petitioner,
                   vs.
                   THE ELEVENTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,                           FILE
                   IN AND FOR THE COUNTY OF
                   PERSHING; AND THE HONORABLE                             JUL 05 2022
                   JIM C. SHIRLEY, DISTRICT JUDGE,                       ELIZABETH A. BROWN
                                                                       CLERK OF SUPREME COURT
                   Respondents.                                       BY
                                                                            DEPUTY CLERK



                                    ORDER DISMISSING PETITION

                            Petitioner's motion for withdrawal of this petition for writ of
                 mandamus is granted. This petition is dismissed. See NRAP 42(b).
                            It is so ORDERED.



                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABETH A. BROWN

                                                          BY:




                 cc:   Hon. Jim C. Shirley, District Judge
                       Timothy Howard Johnson
                       Attorney General/Carson City
                       Clerk of the Court/Court Administrator


 SUPREME COURT
        OF
     NEVADA


CLERK'S ORDER

 (0) 1947
                                                                                   02.?• ,P-oc137